Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
All previous rejections have been overcome by the amendment supported by the original disclosure.

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claim(s) 11-12 and 14 withdrawn without traverse.  Accordingly, claim(s) 11-12 and 14 have been canceled. See MPEP 821.01.
Cancel 11-12 and 14.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1-8 and 10 is(are) allowable over the closest prior art: Suzuki et al. (US 20110178268).
As to claims 1-8 and 10, Suzuki (abs., claims, 21-23, 42-53, 60-63, 106-19, ex. 1) discloses a process of producing poly(arylene sulfide) (PAS) comprising a dehydration step of mixtures of water, NaOH, and sulfur source of NaHS at  100-250 °C. Water is also taught as a polymerization aid agent. °C (overlapping with the claimed range of claim 10) after adding p-dichlorobenzene. The ratio of charged sulfur to p-dichlorobenzene can be exemplary 0.98.  The dehydration is conducted until water before polymerization is reduced to 0.05-2 mol per charged sulfur source.  Suzuki discloses addition of a polymerization aid agent such as alkali metal carboxylates at 0.05-2 mol per charged sulfur source, overlapping with the claimed range of claim 8.  NMP is 0.1-10 kg (1.008-100.87) per mol of sulfur during the polymerization, so water: NMP would be 0.0005-1.98, overlapping with the claimed range of claim 1.
However, Suzuki fails to disclosed the claimed water to sulfur ratio of 2.14-2.5 in step b.
Therefore, claims 1-8 and 10 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Response to Arguments
The argument for allowance of amended claims has been fully considered and persuasive.   All previous rejections and restriction have been withdrawn.

Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766